 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCOS CALCANO, on behalf of himself and all :
other persons similarly situated, :

 

Plaintiff,
-against- : 19 Civ. 9713 (GBD)
ALFA 64 INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.
Dated: New York, New York

January 31, 2020
SO ORDERED.

Vipeay B. Doneh

GHOR B. DANIELS
nited States District Judge

 

 
